 In the Matter ofWESTCLOX DIVISION, GENERAL TIMEINSTRUIVIENTRCORPORATIONandWESTCIAXWORKERS' LOCAL UNIONNo. 12573,DISTRICT -50, UNITED MINEWORKERSOF AMERICACase No. R=4789.Decided February 10, 1943Jurisdiction:clock manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to grant recognition; election necessary.Units Appropriate for Collective Bargaining:all guards, excluding supervisoryemployees, held an appropriate unit; single or separate units held dependentupon elections to be conducted among (1) all toolroom employees, excludingclerical and supervisory employees, and (2) all remaining employees of com-pany, with specified inclusions and exclusions.Gallagher, Rinaker, WilkinsoncfHall,byMr. Arthur R. Hall,ofChicago, Ill., for the Company,Mr. Joseph Marchesi,of La Salle, Ill., andMr. John White,ofPeoria, Ill., for District 50.Mr. J., W. RamseyandMr. Gilbert E. Brunner,of Chicago, Ill.,for the I. A. M.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition and amended petition duly filed by Westclox Work-ers'Local Union No. 12573, District 50, United Mine Workers ofAmerica, herein called District 50, alleging that a question affectingcommerce had arisen concerning the representation of employees ofWestclox Division, General Time Instruments Corporation, Peru,.Illinois, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeMartinWagner, Trial Examiner. Said hearing was held at Peru,Illinois, on January 22, 1943.At the commencement of the hear-ing the Trial Examiner granted a motion of International Associa-tion of Machinists, Lodge 1629, A. F. of L., herein called the I. A. M.,47 N. L. R. B., No. 57.418 WESTCLOX DIVISION419to intervene.The Company, District 50, and the I. A. Al. appeared,participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudical error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYGeneral Time Instruments Corporation is a Delaware corporationwith its principal office at New York City.We are here concernedwith its plant at Peru, Illinois, known as the Westclox Division.During the last 6 months of 1942 the Company purchased rawmaterials for use at its Westclox Division valued at about $1,200,000,approximately 75 percent of which vas shipped to it from pointsoutside the State of Illinois.During the same period the Companyproduced finished products at its Westclox Division valued at about$4,800,000, approximately 91 percent of which was shipped to pointsoutside the State of Illinois.The Company admits that its WestcloxDivision is engaged in commerce within the meaning of the NationalLabor Relations Act.11.THE ORGANIZATIONS INVOLVEDWesteloxWorkers' Local Union No. 12573, District 50, UnitedMine Workers of America, is a labor organization admitting to mem-bership employees of the Company.International Association of Machinists, Lodge 1629, is a labororganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.ILI.THE QUESTION CONCERNING REPRESENTATIONDuring the latter part of 1942, District 50, claiming to representa majority of the Company's employees, requested the Company to,recognize it as the exclusive representative of the employees.TheCompany refused this request.On December 15, 1942; the I. A. M.requested the Company to recognize it as the exclusive representativeof certain of the'Compauy's employees.The company did not replyto this request.Statements of the Regional Director and the Trial Examiner, intro-duced into evidence at the hearing, indicate that District 50 and the 420DECISIONS OF NATIONAL LABOR RELATIONSBOARDI.A. Al. each represents a substantial number of employees in theunit alleged by each to be appropriate?lire find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSDistrict 50 contends that all employees at the Westclox Division oftheCompany, excluding executives, the superintendent, assistantsuperintendent, foremen, assistent foremen, office employees, clericalemployees, engineering department employees, medical departmentemployees, laboratory research employees, technicians, and cafeteriaemployees, constitute an appropriate bargaining unit.The I. A. Al.urges that a separate unit of all toolroom employees, excluding clericaland supervisory employees, is appropriate.The Company takes noposition with respect to the unit or units.The employees claimed by the I. A. M. work in a department sep-arated from the other employees and many are skilled employeesrequiring an apprenticeship.Except in rare instances there is nointerchange of personnel between the toolroom and other depart-ments of the Company. Evidence was introduced to show the highlyintegrated character of the plant and the appropriateness of anindustrial unit including employees claimed by the I. A. M.Therehas been no history of bargaining at -the Westclox Division of thecompany either on a craft or an industrial basis.We are of theopinion, therefore, that the toolroom employees might properly con-stitute a separate bargaining unit or that they might function asa single industrial unit.employees, excluding clerical and supervisory employees, to deter-mine whether they wish to be represented by the I. A. M., or, by Dis-trict 50, for the purposes of collective bargaining, or by neither.On the results of this election will depend the scope of the appropri-ate unit. If these employees select a bargaining representative otherthan the representative selected by the employees in the plant-wideindustrial unit, they will constitute a separate aiid distinct appropri-ate-unit.If they choose the same, representative as the employeesiThe Regional Director and the Trial Examiner reported that District 50 Presented 963membership application cards bearing apparently genuine signatures, and that a spot-check of these cards indicated that 792 would beat the names of persons whose namesappear on the Company's pay roll of December 26, 1942There aie 1,900 employees inthe unit urged by District 50.The Regional Director reported that the I. A. M. presented162 authoi ration cards bearing apparently genuine signatures of parsons whose naviesappear on the Company's pay ioll of December 26, 1942There are 192 employees in theuniturged by the I. A, Al WESTCLOX DIVISION.421in the plant-wide industrial unit they will be merged into a singleunit with such employees.District 50 urges that all guards employed by the Company beincluded in the industrial unit.The record indicates that the guardsare armed and uniformed, and have been sworn in as auxiliary mili-tary police.District 50 stated that in the event the Board foundthat guards should not be included in the production unit it desiresthat they be set up as a separate unit.Under the circumstances wefind that the guards should not be included in the unit with productionand maintenance employees.However, we find that guards constitutea separate unit appropriate for collective bargaining purposes.2District 50 urges that shift supervisors be excluded from the unit.The Company contends that such employees should be /included.The shift supervisors work on various night shifts 3 out of every4 weeks and are the highest supervisory officials present in the pro-duction departments at those times.The fourth week they workas ordinary production employees. Inasmuch as such employees spenda great deal of their time performing supervisory functions, we shallexclude them from the unit.We find that all employees at the Westclox Division of the Coln-'pany, excluding executives, the superintendent, assistant superin-tendent, foremen, assistant foremen, shift supervisors, office employ-ees, clerical employees, engineering department employees, medicaldepartment employees, laboratory research employees, technicians,cafeteria. employees, and guards, may properly constitute a unit ap-propriate for' the purposes of collective bargaining.As indicatedabove, toolroom employees may or may not be included within suchunit depending on the results of an election which we shall order. 'Weshall, therefore, make no final determination of the appropriate unitor units, with the exception of the guards unit, pending the electionto be conducted among the toolroom employees.We find that all guards at the Westclox Division of the Company,excluding supervisory employees, constitute a, unit appropriate forthe purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the Act.V.TIIE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation can best beresolved by means of elections by secret ballot.The I. A. M. seeks to be certified as the exclusive bargaining repre-sentative of the employees in the toolroom on the basis of the record.2The Regional Director and the Ti ial Examiner repotted that 10 guards whose namesappear on the Company's pay loll of. December 26, 1942, have signed authorization' cardsfor the UnionThere are 25 guards on that pay roll. 422DECDSIONS OF NATIONAL LABOR RELATIONS BOARtDThe Company objected to the certification of the I. A. M. without anelection.Under these circumstances we believe that the questionwith respect to the toolroom employees can best be resolved by anelection.3We shall direct that the employees eligible to vote shallbe those employees who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction.We find, in accordance *ith a stipulation of the parties, that allpersons carried on, the Company's pay roll of January- 20, 1943, aslaid-off employees shall be eligible to vote.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct,, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Westclox Division, General Time Instruments Corporation, Peru,Illinois, elections by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Directorfor the Thirteenth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Section 10,of said Rules and Regulations, among(1)All toolroom employees at the Westclox Division of the Com-pany who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in- the- armedforces of the United States who present themselves in person at thepolls, and persons carried on the Company's pay roll of January 20,1943, as laid-off employees,but excluding clerical and supervisoryemployees and employees who have since quit or been dischargedfor cause, to determine whether they desire to be represented by Inter-national Association of Machinists,Lodge 1629,affiliated with theAmerican Federation of Labor, or by Westclox Workers' Local UnionNo. 12573, District 50, United Mine Workers of America, for the pur-poses of collective bargaining, or by neither.(2)All employees at the Westclox Division of the Company whowere employed during the pay-roll period immediately preceding the8 SeeMatter of Armour d CompanyandUnited Packinghouse Workers,Local IndustrialUnion No.13 of Packinghouse Workers Organizing Committee,affiliated with the C. I. 0.,,13 N. L R.B. 567. WESTOLOX DIVISION423-date of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including erriployees iii the armed forces of theUnited States who present themselves in person at the polls, andpersons carried on the Company's pay roll of January 20, 1943, aslaid-off employees, but excluding executives, the superintendent, as-sistant superintendent, foremen, assistant foremen, shift supervisors,office employees, clerical employees, engineering department em-ployees, medical department employees, laboratory research employees,technicians, cafeteria employees, toolroom employees," guards, andemployees who have since quit or been discharged for cause, to de-termine whether or not they desire to be represented by WestcloxWorkers' Local Union No. 12573, District 50, United Mine Workersof America, for the purposes of collective bargaining.-(3)All guards at the Westclox Division of the Company whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United Staten who present themselves in person at the polls,and persons carried on the Company's pay roll of January 20, 1943,as laid-off employees, but excluding supervisory employees and em-ployees who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by Westclox Workers'Local Union No. 12573, District 50, United Mine Workers of America,for the purposes of collective bargaining.a